Title: To Thomas Jefferson from George Hay, 24 August 1801
From: Hay, George
To: Jefferson, Thomas


Sir,
Richmond. August 24. 1801
I now send you the book, which you were so good as to lend me; for which you will be pleased to accept my thanks. It would have been returned at an earlier day, had I not put it into the hands of Mr. Wythe.
This book has been the occasion of my Committing three faults. I borrowed it without being authorised to ask such a favor: I lent it to a third person, (sed, clarum et venerabile nomen!) without the permission of the owner: and I have once more endeavored to investigate a Subject, which, experience ought to have taught me is placed beyond the reach of my understanding.—I will not commit a fourth by giving you the trouble of reading another Sentence.
I am with great respect, Your mo: ob. Svt.
Geo: Hay.
